Case 1:20-cv-02932-AT Document 121 Filed 08/20/21 Page 1 of 1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC TRONICALLY FILED
SUAAD YAFAI, HELMI MOHAMMED DOC #:
ALQUTAIBI S.A. DATE FILED: 8/20/2021
Plaintiffs,

-against- 20 Civ. 2932 (AT)

KENNETH T. CUCCINELLI, Acting Director of ORDER

U.S. Citizenship and Immigration Services; U.S.
CITIZENSHIP AND IMMIGRATION SERVICES;
DONALD J. TRUMP, President of the United
States of America; CHAD WOLF, Acting Secretary
of Department of Homeland Security; U.S.
DEPARTMENT OF HOMELAND SECURITY;
MICHAEL R. POMPEO, Secretary of State; U.S.
DEPARTMENT OF STATE; LEE BOWLES,
Acting Director of the New York District, U.S.
Citizenship and Immigration Services; SUSAN
QUINTANA, Director of the New York Field
Office, U.S. Citizenship and Immigration Services;
JOHN DOE (A.K.A. OFFICER “BAYOUMI’),
Immigration Service Officer,

 

Defendants.
ANALISA TORRES, District Judge:

 

The Court has reviewed Defendants Secretary of State, Anthony Blinken, and the United
States (“Moving Defendants”) and Plaintiffs’ pre-motion letters dated August 12 and 19, 2021, ECF
Nos. 115, 120. Accordingly,

Moving Defendants’ request for leave to file a motion to dismiss is GRANTED;
By August 27, 2021, Moving Defendants shall file their motion to dismiss;

By September 17, 2021, Plaintiffs shall file their opposition papers;

By October 1, 2021, Moving Defendants shall file their reply, if any.

PWwWNP

Discovery is STAYED pending resolution of the motion to dismiss. The conference
scheduled for September 9, 2021, is ADJOURNED sine die.

 

SO ORDERED.
Dated: August 20, 2021 Oj-
New York, New York ANALISA TORRES

United States District Judge
